LUMPKIN, J.,
dissent.
1 1 With all due respect, I am compelled to dissent to this Opinion. The opinion needlessly determines that the Oklahoma Methamphetamine Offender Registry Act is unconstitutional when Petitioner had sufficient notice in the first instance.
T2 First and foremost, Petitioner waived appellate review of this issue by failing to properly set it out in her motion to withdraw plea. This Court's rule on this matter is clear: "[nlo matter may be raised in the petition for a writ of certiorari unless the same has been raised in the application to withdraw the plea." Rule 4.2(B), Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2012); 22 O.S.2011, § 1051(c). In Walker v. State, 1998 OK CR 14, ¶ 3, 953 P.2d 354, 355, this Court interpreted Rule 4.2 and stated "[wle do not reach the merits of the first proposition, for Walker waived the issue by failing to raise it in his motion to withdraw guilty plea."
13 The Opinion's determination that Petitioner raised this issue in her motion to withdraw plea is based upon a series of assumptions. Although Petitioner testified at the hearing held on her motion to withdraw plea that she did not know that she was not allowed to buy pseudoephedrine as a result of the registry statute, she did not include this claim within her motion. Nonetheless, the opinion reads a great deal into this testimony when it determines that this claim is "exactly" the same as claiming that 63 O.S.Supp.2010, § 2-701(B) is unconstitutional as applied to her.
T 4 In a certiorari appeal we are reviewing the trial judge's decisions for an abuse of discretion. Carpenter v. State, 1996 OK CR 56, ¶ 40, 929 P.2d 988, 998. However, there is no decision of the trial judge to review in *519the present case because this issue was never presented to the trial court. As Petitioner did not claim that the statute is unconstitutional in her motion, this Court should not reach the merits of her claim.
1 5 Even if the Court were to erroneously conduct a merits review of the issue, the opinion misinterprets the United States Supreme Court's jurisprudence on this issue. The opinion completely does away with the traditional rule that ignorance of the law is no excuse and creates a requirement that the Legislature must make some provision to inform a person that conduct is criminal for a statute to be constitutional.
16 The rule of law that "ignorance of the law is no excuse" is a fundamental principle of our justice system. United States v. Reddick, 203 F.3d 767, 771 (10th Cir.2000); see also Frederick v. State, 2001 OK CR 84, 148, 37 P.3d 908, 945 (finding every man would claim "ignorance of the law" if it were available as a criminal defense.). The United States Supreme Court has found an exception to this rule and required that the defendant have subjective knowledge of the law in question in only two circumstances.
T7 First, the U.S. Supreme Court requires subjective knowledge in tax cases and currency structuring cases because both instances involve "highly technical statutes that present[ ] the danger of ensnaring individuals engaged in apparently innocent conduct." Bryan v. United States, 524 U.S. 184, 194-95, 118 S.Ct. 1989, 1946-47, 141 L.Ed.2d 197 (1998). Thus, in tax cases and currency structuring cases, the Court has required that the jury must find that the defendant had subjective knowledge of the applicable law or the unlawfulness of the act. Id.
18 Second, the U.S. Supreme Court has required subjective knowledge in the instance of a felon registration act. Lambert v. California, 355 U.S. 225, 78 S.Ct. 240, 2 L.Ed.2d 228 (1957). In Lambert, the California ordinance in question caused it to be illegal for a convicted felon to be or remain in Los Angeles for a period of more than five days without registering. Id., 355 U.S. at 226, 78 S.Ct. at 241-42. The ordinance did not require that convicted felons be given notice of the requirement to register. Id. Likewise, no element of willfulness was included in the ordinance nor read into it by the California Court as a condition necessary for a conviction. Id., 355 U.S. at 227, 78 S.Ct. at 242. The Court determined that Due Process limits application of the rule "ignorance of the law is no exeuse" as well as a local government's police power. Id., 355 U.S. at 228, 78 S.Ct. at 243. "Notice is required ... where a person, wholly passive and unaware of any wrongdoing, is brought to the bar of justice for condemnation in a criminal case." Id. Because the conduct criminalized by the California statute was "wholly passive-mere failure to register" and the law "punished conduct which would not be blameworthy in the average member of the community," the U.S. Supreme Court held that "actual knowledge of the duty to register or proof of the probability of such knowledge and subsequent failure to comply [were] necessary before a conviction under the ordinance [could] stand." - Id., 355 U.S. at 228-29, 78 S.Ct. at 243.
T9 The Opinion cites Liparota v. United States, 471 U.S. 419, 105 S.Ct. 2084, 85 L.Ed.2d 484 (1985), as espousing a requirement that the Legislature must make some provision to inform a person that conduct is criminal when it criminalizes a broad range of apparently innocent conduct. However, Liparota involved the U.S. Supreme Court interpreting the elements of an otherwise ambiguous federal statute under the rule of lenity. Id., 471 U.S. at 428-84, 105 S.Ct. at 2087-92. The Court did not set forth any requirements of the various States or their legislatures in establishing eriminal offenses. As such, Liparota is wholly inapplicable to the present discussion.
T 10 Therefore, this Court should review 63 O.S$.Supp.2010, § 2-701(B), for either of the two cireumstances in which the U.S. Supreme Court has required subjective knowledge. Section 2-701, is neither a highly technical statute nor does it deal with taxes or currency structuring. As such, Bryan does not require subjective knowledge in order for a conviction under § 2-701(B) to stand.
*520¶ 11 The subjective notice requirement set forth in Lambert is not applicable to the present case because § 2-701 does not erimi-nalize "wholly passive" conduct. As set forth in the opinion, Petitioner's conduct was not "wholly passive, de. "Wolf was not wholly passive-she bought pseudoephedrine."
T 12 Although § 2-701(B) punishes conduct which would not be blameworthy in the average member of the community, the circumstances of the present case are distinguishable from those in Lambert. Petitioner knew that she had been convicted of the felony of conspiracy to possess pseudoephedrine with intent to manufacture methamphetamine and knew that the sale of pseudoephedrine was regulated. (O.R. 5-6). To purchase pseu-doephedrine an individual must present photographic ID and all sales are tracked. (O.R. 5). Section § 2-701(G) requires that "the Oklahoma State Bureau of Narcotics and Dangerous Drugs Control [] maintain a methamphetamine offender registry website available for viewing by the public."1 Thus, § 2-701 provides an avenue for notice that was not present in Lambert. I find that Lambert is simply not applicable to the present case. -
113 Even if this Court were to find that Due Process requires subjective knowledge of the prohibition in § 2-701(B), the Opinion is overly broad and needlessly declares the statute in question unconstitutional. The language within the opinion is not limited to the narrow holding of Lambert. Instead of requiring subjective notice for acts eriminal-izing passive conduct and for which the average member of the community would not be blameworthy, as done in Lambert, the opinion requires the Legislature to provide notice as to all eriminal prohibitions that do not contain an intent requirement.
14 There is no need to declare § 2-701 unconstitutional because there is a readily available interpretation that is constitutional.
Every presumption must be indulged in favor of the constitutionality of an act of the Legislature, and it is the duty of the courts, whenever possible, to harmonize acts of the Legislature with the Constitution. Statutes are to be liberally construed with a view to effect their objects and to promote justice. The constitutionality of a statute will be upheld unless it is clearly, palpably, and plainly inconsistent with fundamental law.
State v. Hall, 2008 OK CR 15, ¶ 23, 185 P.3d 397, 403 (internal quotations and citations omitted). Instead, of declaring the statute unconstitutional, this Court may simply interpret the statute to implicitly contain the element that "the person received notice that he/she was required to register as a [methamphetamine] offender." See Inst. No. 3-40, OUJI-CR(2d) (Supp. 2012). In Lambert, the U.S. Supreme Court found the felon registration statute unconstitutional only after the California court had failed to read an element of willfulness into it. Lambert, 355 U.S. at 227, 78 S.Ct. at 242. This Court has on prior occasions interpreted statutes that were silent to implicitly contain an element necessary to effect the intent of the legislature. See Dear v. State, 1989 OK CR 18, ¶ 6, 773 P.2d 760, 761 (interpreting element of "knowingly" within offense of carrying a weapon as set forth in 21 O.S.1981, § 1272); Williams v. State, 1977 OK CR 119, ¶ 11, 565 P.2d 46, 49, overruled on other grounds by Lenion wv. State, 1988 OK CR 230, 763 P.2d 381 (interpreting elements of "knowing" and "willfully" in offense of carrying a firearm after former conviction of a felony as set forth in 21 O.S.1971, § 1288).
115 The statute is constitutional on its face. See Citizens United v. FEC, 558 U.S. 310, 180 S.Ct. 876, 893, 175 L.Ed.2d 753 (2010) (finding that the distinction between facial and as-applied constitutional challenges is both instructive and necessary for it goes to the breadth of the remedy employed by the Court). Therefore, Petitioner's challenge to § 2-701(B) may also be solved by simply requiring the trial courts to advise the defendant in all future instances that he or she is subject to the Oklahoma Methamphetamine Offender Registry Act at the time of sentence-ing. This item should be added to the list of *521items a defendant is informed of when sentenced.
16 Regardless, I find that Petitioner had sufficient notice. Petitioner knew that she did not stand in the same position as the average member of the community. Petitioner acknowledged that she had been convicted of the offenses of unlawful possession of controlled dangerous substance with intent to distribute and conspiracy to possess pseu-doephedrine with intent to manufacture methamphetamine in the District Court of Garfield County Case Numbers CF-2004-133 and CF-2005-457, respectively. (O.R. 4, 6, 21; Mita. Tr. 18). Petitioner knew that pseudoephedrine is highly regulated and its sale is tracked by both local pharmacists as well as law enforcement officers. The Oklahoma Legislature provides notice of all Leg islative enactments through the publication of the Oklahoma Statutes and annual cumulative supplements thereto. 75 O.S.2001, §§ 171-180; 75 O.S.Supp.2009, § 191. The provisions of § 2-701 were published to the public in 68 O.S.Supp.2010, § 2-701 and were further made available to the public on the Oklahoma State Courts Network webpage.
{17 Finally, that portion of the opinion that finds that § 2-701(H) is unconstitutional is dicta.2 Petitioner was not charged or convicted of any acts under § 2-701(HB). Instead, she was charged and pled guilty to five violations of § 2-701(B). The Information, Plea of Guilty Summary of Facts form, and the Judgment and Sentence all clearly reflect that the offenses were in violation of 63 O.S. § 2-T70I(B). (O.R. 1, 21, 31). Petitioner does not cite to, discuss, or argue that § 2-701(H) is unconstitutional. This Court does not issue advisory opinions. Murphy v. State, 2006 OK CR 3, ¶1, 127 P.3d 1158, 1158.
"unless we are vested with original jurisdiction, all exercise of power must be derived from our appellate jurisdiction, which is the power and the jurisdiction to review and correct those proceedings of inferior courts brought for determination in the manner provided by law.... An advisory opinion does not fall within the Court's original or statutory jurisdiction; neither does it come within its appellate review. To offer advice in the form of an opinion would be to interfere with the responsibility of the trial court to exercise the powers confided to it. We will not do so absent constitutional or statutory authority."
Canady v. Reynolds, 1994 OK CR 54, ¶9, 880 P.2d 391, 394, quoting Matter of L.N., 1980 OK CR 72, ¶4, 617 P.2d 239, 240. There is no constitutional or statutory authority for this Court to review the constitutionality of a statute upon its own suggestion. As such, the constitutionality of § 2-701(H) is not properly before the Court and any determination of this issue constitutes an advisory opinion. I cannot join in the process of issuing advisory opinions which violate our rules and precedent. See Nesbitt v. State, 2011 OK CR 19, ¶¶ 2-3, 255 P.3d 435, 441 (Lumpkin, J., concurring in part/dissenting in part).

. This requirement is found within subsection I of the current version of the statute. See 63 O.S.Supp.2012, § 2-701(D).


. I note that there was not a subsection H under 63 O.S.Supp.2010 § 2-701. Instead, the statute ended with subsection G. In 2012, the Legislature moved the language that was in subsection G to subsection H. Id.; 63 O.S.Supp.2012 § 2-701(H).